Citation Nr: 1731102	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-05 603	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut

THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for bronchial asthma with obstructive sleep apnea (OSA).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from February 1987 to April 2004, and had 2 years and 10 months of prior active service. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran testified at a May 2011 videoconference conducted by the undersigned Veterans Law Judge (VLJ) with respect to the claim for service connection for restless leg syndrome (RLS).  A transcript thereof is on file.

In pertinent part, a January 2014 rating decision found clear and unmistakable error (CUE) in having previously assigned a 50 percent rating for OSA as separate from a rating for service-connected bronchial asthma.  That 50 percent rating for OSA was terminated and included in the 60 percent rating for bronchial asthma, which was confirmed and continued; however there was no changed in the 90 percent combined rating.  See 38 C.F.R. § 4.69.  The Veteran did not appeal that determination.  That rating decision increased a 30 percent rating for service-connected depression to 70 percent, and confirmed and continued a denial of entitlement to a TDIU rating.  

In February 2014, the Board, in part, granted service connection for arthritis with chronic myofascial pain syndrome of the left shoulder and remanded a claim for service connection for RLS for additional development.

Thereafter, a February 2016 Board decision denied service-connected for RLS but remanded the claim for a rating in excess of 60 percent for bronchial asthma with OSA.  

The Board noted in the February 2016 remand section that in the Veteran's VA Form 9, Appeal to the Board, in 2015 he requested a hearing at the RO before a member of the Board.  By letter of April 7, 2015, he was notified that he was scheduled for a hearing before a member of the Board (commonly called a travel Board hearing) at the RO on June 18, 2015.  By letter in May 2015 he requested that the hearing be rescheduled due to his wife's illness.  Then, by letter dated May 14, 2015, he was notified that his request for a "video-conference" (rather than a travel Board hearing) was rescheduled for August 24, 2015, at the RO.  However, he failed to attend the scheduled videoconference with no good cause shown.  

A November 2016 rating decision denied entitlement to a temporary total disability rating based on VA hospitalization because he had not undergone hospitalization by VA or a private clinical source with VA approval.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a claim for total disability rating based on individual unemployability due to service-connected disability is part of an increased disability rating claim when there is evidence of unemployability in the record and, specifically, in an appeal of rating assigned for service-connected disability, a TDIU claim will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Following a March 2017 claim for an increased rating for service-connected psychiatric disability, in support of which the Veteran submitted a VA physician's note excusing him from jury duty, a March 2017 rating decision confirmed and continued a 70 percent rating for a service-connected depressive disorder and also denied a TDIU rating.  

In June 2017 the Veteran's attorney submitted additional evidence, together with a waiver of initial RO consideration of such evidence.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

The Veteran has only at times, and not on a daily basis, used corticosteroids, but not in a high dose; he has not required immune-suppressive medication; his FEV-1 and his FEV-1/FVC have been greater than 40 percent of predicted; his DLCO (SB) has been greater than 40 percent of predicted; he has not had more than one attack per week with episodes of respiratory failure; he has not had cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure; he has not required outpatient oxygen therapy; and he has not had chronic respiratory failure with carbon dioxide retention, or required a tracheostomy.  

2.  The Veteran is service-connected for depression, rated 70 percent disabling; bronchial asthma with OSA, rated 60 percent; gastroesophageal reflux disease (GERD) rated 10 percent; Kienbock's disease, rated 10 percent; and noncompensable disability ratings are assigned for rhinitis and for a left shoulder disorder.  There is a combined disability rating of 90 percent.  

3.  The Veteran has four years of college education and work experience as a welder, and in a retail store as a cashier and in stocking.  

4.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for bronchial asthma with OSA are not met.  38 U.S.C.A. §§ 1115, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.97, Diagnostic Codes 6602 and 6847 (2016).

2.  The criteria for a TDIU rating are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by May 3, 2014 letter, which was after the rating decision appealed in January 2014, but prior to readjudication of the claim in the January 2015 Statement of the Case (SOC).    See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  The notice provided information as to who disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (post adjudication VCAA notice is cured by a readjudication).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available service treatment records (STRs), and post-service treatment private and VA records have been obtained and are contained in electronic claims files.  

The Board remanded the case in February 2016, in part, to afford the Veteran a VA examination as to the severity of the disability at issue.  He was provided VA examinations in March 2016 and pulmonary function testing in April 2016.  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

During a Board hearing, the presiding Veterans Law Judge (VLJ) must fully explain the issues and suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2011 videoconference hearing, the VLJ discussed the elements necessary for claim substantiation, suggested possible sources of records of private treatment, and held the record open for the Veteran to obtain additional evidence.  The Veteran, via testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that the VLJ presiding at a hearing pre-adjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board further finds that there has been substantial compliance with the 2016 Board remand because in addition to providing a VA rating examination, the Veteran was provided notice with an opportunity to submit or identify additional evidence and an adequate examination.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Moreover, in May 2017 the Veteran was given an additional 90 days to submit evidence, and his attorney did so in June 2017.  

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

Service treatment records (SRTs) show that the Veteran was examined and diagnosed as having OSA with a history of snoring.  In June 1996, he underwent a laser assisted uvulopalatoplasty, and in August 1999, he underwent an uvulopalatopharyngoplasty.  Also, during service he was also noted to have asthma.  The STRs also include records of repeated private clinical evaluations for asthma and OSA.

October and November 2002 statements from a physician of the Gold Coast Pulmonary and Sleep Associates reflect that the Veteran was diagnosed as having periodic limb movements (PLMs) of sleep which was "exclusive of his already diagnosed [OSA]" that also resulted in sleep deprivation from disrupted sleep patterns. 

A September 2002 and a February 2003 report of a polysomnogram from the Lawrence and Memorial Hospital reflects that the Veteran had PLMs.  However, a report of such testing from that facility in December 2003 noted that no PLMs were recorded.

An STR, i.e., a February 2004 Report of Medical Assessment, noted that the Veteran had PLMs when sleeping.  A Report of Medical History at that time indicated that he had RLS, which was not considered disqualifying. 

On VA general medical examination in March 2004 it was noted that the Veteran reported having OSA with PLMs.  He had taken Klonopin which had improved his PLMs.  The examiner diagnosed OSA associated with PLMs with use of a continuous positive air pressure (CPAP) device. 

On VA respiratory examination in August 2006 the Veteran reported that he had had 2 antibiotic treatments in the past 12 months for rhinitis.  He had had a polypectomy in the past.  He was on Nasonex and Flovent.  As to asthma, he was taking Foradil, Albuterol, Singulair, Claritin, and "QVAR."  His last reported attack was a few months ago.  He had not been to an emergency room or required hospitalization in the past 12 months.  His last Prednisone taper was 3 weeks ago, with a total of 3 to 4 oral steroid tapers in the past 12 months.  He reported having missed up to 6 days of work in the past 12 months.  His last pulmonary function test was in December 2005 and revealed pre-bronchodilator measurements of Forced Vital Capacity (FVC) of 78 percent of predicted, FEV1 of 83 percent of predicted, and FVC/FEV1 of 84 percent of predicted.  Post-bronchodilator readings were FVC of 76 percent of predicted, FEV1 of 81 percent of predicted, and FVC/FEV1 of 83 percent of predicted.  

As to OSA the Veteran was using a CPAP device that had been "up-titrated" recently.  He reported having one good night's sleep (defined as 5 to 6 hours of sleep) a week.  He had not had any recent accidents.  He tried to work a third shift to avoid day-time somnolence.  He had gained about 13 lbs. since June 2006.  His outside pulmonologist had indicated in August 2006 that the Veteran's gastroesophageal reflux disease (GERD) was interacting with his asthma and OSA.  The examiner noted that in general GERD was recognized as an asthma trigger.  The Veteran also asserted that periods of apnea could worsen his GERD.  

The Veteran reported having an intermittently productive cough but denied hemoptysis as well as anorexia.  He related having exertional dyspnea.  He had not had periods of incapacitation.  On physical examination there was no swelling, cyanosis, or clubbing to indicate right sided congestive heart failure or pulmonary hypertension.  

The diagnoses were OSA, on CPAP, with complaints of day-time somnolence; asthma, up to 4 episodes of exacerbation in the past 12 months, and the examiner reported that there was a known association between uncontrolled GERD and asthma exacerbations; and rhinitis, with intermittent antibiotic treatment.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, dated in June 2009 the Veteran reported that he had last worked full-time and had become too disabled to work in April 2004.  He had work experience as a cashier and in stocking, and training as a welder.  He had two years of college education.  He reported that his employments since service had been, at best, marginal.  

On VA pulmonary examination in July 2009 the Veteran reported having flare-ups 2 to 3 times a year, requiring Prednisone tapers, which were triggered by environmental allergens and when his GERD was bad.  He denied any visits to an emergency room or hospitalizations.  He reported that between flare-ups he had a good functional status but would wheeze, off and on, and used his Albuterol as needed, a few times a week.  He reported that humidity bothered his asthma and that he had nocturnal symptoms.  He still used a CPAP device for OSA.  He related that his asthma prevented him from doing yardwork, because outdoor activities exposed him to environmental allergens that made him wheeze.  He reported that he no longer engage in outdoor recreational sports.  He did not report having a productive cough, sputum, hemoptysis, and/or anorexia or dyspnea on exertion.  He had not had any periods of incapacitation.  

On physical examination the Veteran's lungs were clear and there were no wheezes.  The impression was that his asthma was stable on his medical regimen with mild residual functional impairment.  

On VA general medical examination in August 2009 the Veteran reported having been off and on Prednisone 6 times a year.  He had not had to use his nebulizer in several weeks.  He felt that his asthma, GERD, and sleep apnea were all related, and that his biggest issue was fatigue, which he related to all of his conditions.  It was reported that the results of pulmonary function tests in 2009 indicated mild restrictive physiology suggested by reduced forced vital capacity (FVC).  Severely reduced "ERV" likely reflected obesity.  There was no significant change in flow rates post-bronchodilator.  He related that currently, about once a month he had problems breathing, usually at night.  When this occurred he used a nebulizer every 4 hours, which helped most of the time, and then for the next few days he would use a nebulizer 2 or 3 times daily.  He stated that 3 to 4 times yearly he had to use Prednisone taper over 10 days.  Normally, he used inhalers to include steroids, Albuterol, Spiriva, Formoterol, and he used Allegra and Singulair pills.  He related having bronchitis twice yearly, which made his asthma worse.  Other than fatigue, there was no limitation due to his asthma that would prevent him from working most jobs.  He was currently attending school via vocational rehabilitation at a community college to obtain a bachelor's of arts degree.  

With respect to sleep apnea he had used a CPAP for the last 10 years.  He related that all of his problems (GERD, asthma, and OSA) cause him to awake at night resulting in fatigue and as a consequence he would not be punctual for any job.  He saw a private physician for OSA several times yearly, and had had his CPAP device adjusted.  The last time it was adjusted was a few month ago.  He had been taking Provigil for the past year to treat his day time fatigue, and he took it 5 times weekly.  Prior to using Provigil he had had several car accidents.  

On physical examination the Veteran did not have congestive heart failure, respiratory failure, or chronic pulmonary thromboembolism.  It was noted that he was working part-time at Target and attending community college as part of Vocational Rehabilitation.  His subjective report of fatigue from his combined asthma, GERD and OSA would impact his ability to work full-time, as subjectively reported.  Otherwise, there was no reported impact on his ability to be employed.  He would most likely perform best in positions with no environmental contaminants due to his asthma.  He had mild to moderate functional impairment overall due to these service-connected conditions, as subjectively reported.  He reported no limitation with regard to employment from his service-connected left wrist disorder, i.e., Keinbock's, as to which he reported having had left wrist fusion but the current examination revealed motion in all planes, or allergic rhinitis.  

Additional VA treatment records were placed in the Virtual VA electronic file in January 2014.  These show that in November 2010 the Veteran reported using his CPAP device religiously but nevertheless reported having restless sleep.  See CAPRI entry pg. 251.  Clinicians noted reports by the Veteran's wife that she observed the Veteran's leg kicking and that he would awaken with legs and arms flailing.  He used a nightly exercise regimen in an effort to maintain better sleep.  When he awoke, he rarely had any recollection of dreams and denied acting out his dreams.  He was not aware of symptoms of "RLS."  Earlier sleep studies also noted that the Veteran sometimes had limb movement. 

During the May 2011 Board videoconference hearing, the Veteran testified that he had symptoms of RLS during service consisting of an occasional tingling sensation which he had not considered, at that time, to be unusual.  He also had cramping and occasional leg pain.  Transcript, pg. 10.  These symptoms began towards the end of his military service when his wife also complained of his being fidgety in bed.  He was ultimately diagnosed with sleep apnea.  He reported that he had been diagnosed with RLS in about 2000.  Id., pg. 11.  He testified that he was employed by a large retail business performing shelf stocking.  Id., pgs. 13, 14.  He had received treatment during service for RLS at the military clinics on the military bases at which he had been stationed.  Id., pg. 15.  

At the time of the hearing, the Veteran testified that he was now being treated for diabetes, depression, GERD, asthma, shoulder pain, and OSA and that he was employed as a substitute teacher but had lost other jobs due to his tardiness at work.  He reported that he very tired when working 8 hours a day and was not sure what was causing the fatigue.  He reported having depression as well as anxiety and felt that his sleep problems had something to do with his depression. 

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, dated April 2013 (and entered into VBMS on January 9, 2014) the Veteran reported that he had become too disabled to work in January 2013 and had last worked full-time in 2004.  He had work experience in warehouse receiving, as a clerk, and working at Target until the present performing "labor."  He reported having four years of college education and work experience as a welder.  He reported that despite his education and training, his disabilities had gotten worse causing use of numerous sick days and poor work production.  

On VA respiratory examination (Disability Benefits Questionnaire (DBQ)) in May 2013 the Veteran's claim file and electronic medical records were reviewed.  He reported that he was being treated by a local pulmonologist, Dr. L., every 6 months.  He was still on the same medical regimen of inhaled steroidal medication, consisting of long acting beta agonist, and short acting beta agonist, and anticholinergic.  He reported never having been hospitalized and in the last 12 months he had not been seen in an emergency room for asthma.  He related having approximately three (3) exacerbations of asthma in the past 12 months, and that he was treated as an outpatient with oral prednisone taper over 10 days.  He thought that the last time was in January 2013.  He felt that his seasonal allergies and upper respiratory infections (URIs) triggered his asthma exacerbations.  He took Allegra and Singulair for treatment of his allergic rhinitis.  In between exacerbations he required the use of an albuterol inhaler about 1 to 2 times weekly.  He reported occasionally having nocturnal asthma symptoms, which he estimated occurred about 2 to 4 nights per month which required that he arise from bed and use an albuterol inhaler.  

The Veteran was seen yearly at the VA pulmonary clinic.  A November 2012 VA clinical note indicated that he had had a rough spring but usually the fall season was worse for him.  He had been put on Prednisone by Dr. L, and starting at 60 mgs, which worked best for him.  He used Albuterol only once or twice a week.  He was generally doing satisfactorily.  He had lost 10 lbs. and was back down to his 2004 weight level, but he remained obese.  On examination his lungs were clear without wheezes, rales or rhonchi.  There was no edema of his ankles.  The assessment was that his asthma was fairly stable.  His OSA was controlled with a CPAP device.  

The examiner continued, stating that the Veteran's respiratory condition required the use of oral or parenteral corticosteroid medication, with an intermittent course, or three bursts of systemic corticosteroids.  Also, his condition required the use of inhaled medications.  He used daily inhalational bronchodilatory therapy and daily inhalational anti-inflammatory medication.  He did not require the use of oral bronchodilators or anti-biotics.  He did not require the use of oxygen therapy.  

Further, it was reported that the Veteran had asthma and had had two attacks of asthma with respiratory failure in the last 12 months.  He had required a physician's care due to exacerbations.  He related that this was mainly telephonic consultations with his physician during an exacerbation.  He had refills of Prednisone which he would start early in the course of an exacerbation.  He had seen his private pulmonologist twice in the past year for exacerbations.  He had no symptoms of bronchiectasis or sarcoidosis.  His respiratory condition did not cause any cardiopulmonary complications, e.g., cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  A November 2004 chest X-ray had revealed that his lungs were hyperinflated but there was no focal consolidation, pulmonary edema, pneumothorax, or pleural effusion.  

It was also reported that pulmonary function testing accurately reflected the Veteran's current pulmonary function.  That testing, in July 2009, revealed, that prior to bronchodilatory medication, the FVC was 73 % of predicted.  FEV-1 was 81 percent of predicted.  FEV-1/FVC was 111 % of predicted.  After (post) bronchodilatory medication FVC was 74 % of predicted.  FEV-1 was 81 percent of predicted.  FEV-1/FVC was 110 % of predicted.  It was reported that the FVC represented the Veteran's level of disability.  The use of diffusion capacity of the lung for carbon monoxide by the single breath method was not indicated for the Veteran's condition.  Exercise capacity testing was not performed.  The examiner stated that the Veteran's respiratory condition did not impact his ability to work.  

On VA sleep apnea examination (Disability Benefits Questionnaire (DBQ)) in May 2013 the Veteran's claim file and electronic medical records were reviewed.  The Veteran reported that he continued to use a CPAP device to sleep but still had a difficult sleeping at night, resulting in being sleepy and tired in the morning, and even being late for work on numerous occasions.  Recently, in April 2013, he had received a suboptimal work performance evaluation and given a counseling warning but, nevertheless, he had been given a modest raise in salary.  He also reported symptoms of significant fatigue and somnolence throughout the day, which interfered with his concentration at work.  He related feeling tired most of the day.  He denied falling asleep while driving or being in any motor vehicle accidents.  He had been prescribed Provigil by his private pulmonologist and he was also had Lunesta to help him sleep, but stated that he rarely took it.  

The examiner noted that a November 2012 clinical record indicated that the OSA was controlled by using a CPAP device.  There were no recent notes from the Veteran's private pulmonologist.  Thus, there were no records available as to whether any fatigue was due to OSA and, if so, the severity of the fatigue, nor records of any recent evaluation by the private treatment source relative to compliance with the use of the CPAP device.  The VA examiner also reviewed the Veteran's clinical records of evaluations at a VA mental health clinic.  These reflected, in part, the Veteran's report of an anhedonic mood with loss of energy.  The examiner further stated that the Veteran required the continued use of a CPAP device.  He had persistent daytime hypersomnolence due to OSA.  

The examiner stated that the Veteran had had a mild impact in performing any physical or sedentary work due to his subjective report of fatigue which he related to his OSA and, also, his depression.  He reported daytime somnolence despite using a CPAP device.  There was no objective evidence of record confirming that his current use of a CPAP device was not adequately reducing the frequency of respiratory events during sleep and, consequently, daytime somnolence.  There was high quality evidence from meta-analyses of randomized trials that positive airway pressure therapy reduced the frequency of respiratory events during sleep, decreased daytime sleepiness, and improved quality of life.  Favorable outcomes likely depended on adherence with positive airway pressure therapy.  However, it was estimated that 20 to 40 percent of patients did not use their positive airway pressure device and many others do not use it all night, every night.  Review of the medical records and claim file did not document whether the Veteran complied with CPAP use.  Also, a review of the Veteran's bottle of Provigil that he brought to the examination might indicate noncompliance with this medication which was prescribed to help him stay alert during the day.  He was also given a medication for sleep to help him rest at night, and he stated that he did not take this medication.  

The examiner further opined that the service-connected asthma and OSA were less likely as not to render the Veteran unable to secure and maintain substantially gainful employment.  He had maintained stable employment with Target for four years.  His asthma, by history and treatment notes, was fairly well controlled.  There was no documentation in the treatment records of an inability to work due to asthma.  There was no objective evidence that his subjective report of daytime somnolence and fatigue impacted his employment.  He had obtained a modest increase in salary in April 2013 and recently completed his bachelor's degree with a double major in political science and history.  A review of his mental health records indicated that he had been looking for full-time work for over a year without success.  There was no objective evidence in the medical records that confirmed that his current CPAP use was not adequately reducing the frequency or respiratory events during sleep and that his sleep apnea was still causing poor quality sleep and consequently daytime somnolence.  It was again noted that there was high quality evidence from meta-analyses of randomized trials that positive airway pressure therapy reduced the frequency of respiratory events during sleep, decreased daytime sleepiness, and improved quality of life.  Favorable outcomes likely depended on adherence with positive airway pressure therapy.  Also, the available records did not document compliance with proper CPAP use.  Mental health records mentioned increased symptom severity with anhedonia and lack of energy and motivation, poor and disrupted sleep averaging a few hours a night, as well as difficulty maintaining wakefulness and being focused.  It was the examiner's opinion that based on the available evidence, the Veteran's fatigue stemmed from his depression and not his OSA.  

On VA psychiatric examination in May 2013 it was reported that the Veteran's poor work attendance and inability to work more hours per day was most likely caused, primarily, by sleep apnea, and secondarily by depression.  

On VA examination of the Veteran in May 2014, the examiner reviewed the claims file.  The Veteran reported that his wife and children complained about his snoring.  He reported he used a CPAP device all the time and that his fatigue was improved.  

With respect to leg movements, the Veteran reported that at times it felt as if he had something crawling down his leg, usually on the right, which typically occurred with lying down but never with standing. This would only happen at night with sleep.  He reported since service he has had a hard time sleeping through the night and thought that he awoke twice a night.  He also reported being "restless," which he believed was related to his anxiety and depression.  At times he would wake up to go to the bathroom.  He had initially been given a trial of medication, i.e., Klonopin, and felt more relaxed at night, but in the morning he felt even more tired on the medication and so had stopped taking it.  However, he thought it had helped with the leg movements. 

The Veteran also reported that after service he had been compliant with the use of a CPAP machine.  He had also been treated for asthma requiring Prednisone tapers, at times with high doses, as well as inhalers.  After military service, he had not been able to attend school in the morning due to fatigue, but was able to pay attention much better in the afternoons.  He had attended school part time from 2004 to 2011 and had also worked part-time as well.  He reported that throughout this time he had had "a constant battle... feel like you are fighting something" and never got enough sleep. 

The examiner observed that clinical records in VBMS revealed that at the May 2011 videoconference the Veteran testified that he had cramping and pain with sleep but no itching or burning.  Also, he testified that he had been diagnosed with RLS and Klonopin used for treatment of it but it was stopped due to increased fatigue.  Significantly, the examiner stated that cramping and pain were not symptoms of RLS or PLMs.  

Multiple polysomnograms had been done over the years and an initial diagnosis of OSA was made in April 1996 with no report of PLMs.  The examiner cited to the results of multiple clinical studies.  For example, a June 2000 polysomnogram found no leg movement when using a CPAP machine.  An October 2010 VA sleep study revealed findings suggestive of a possible movement disorder but there were no symptoms of RLS.  A May 2013 VA examination had noted that there were medication compliance issues to correct daytime drowsiness and to improve sleep at night.  However, at that time the conclusion had been that the increased symptoms were likely related to depression. 

Furthermore, the examiner noted that during the examination the Veteran was anxious in general.  Specifically, he shifted in his seat, rubbed his hands together nervously, rubbed his face and at times changed positions of his legs.  On the other hand, at other times he was able to sit without any leg movements when he was engaged in detailed conversation. 

The examiner found that it was less likely that Veteran had RLS, based on the diagnostic criteria that he outlined in his report.  He noted that most individuals (85%) with RLS also have PLMs during sleep, but that in multiple sleep studies performed in service, there was no evidence of PLM during sleep.  The Veteran's shifting and change of position during the day was as likely as not due to his depression and anxiety, which he admitted had increased. He had multiple conditions which likely contributed to his frequent nocturnal awakening, and thereby increasing his daytime fatigue.  The examiner concluded that that Veteran had no objective diagnosis of RLS.  The Veteran's disrupted sleep was acknowledged, but it was more likely due to his other medical conditions.  In support of his rationale for his opinion, the examiner cited to two medical articles from the Internet as well as the DSM-5, Diagnostic and Statistical Manual for Psychiatric Disorders, 5th Edition.  One Internet article stated that RLS is a neurologic movement disorder of the limbs that was often associated with a sleep complaint.  Patients with RLS might report sensations, such as an almost irresistible urge to move the legs that were not painful but were distinctly bothersome.  RLS could lead to significant physical and emotional disability.  Another medical article indicated that PLMs could be implicated as a contributing factor in chronic insomnia and/or daytime fatigue because it might cause awakenings during the night. 

On VA examination (DBQ) in March 2016 for sleep apnea the Veteran's VA and civilian medical records were reviewed.  The Veteran reported that he compliantly used a CPAP device for his continued OSA.  He had not required a CPAP titration study in quite a while.  He stated that he did not sleep well at night despite using the CPAP device.  He reported that he felt rested in the morning but became tired and sleepy throughout the day.  He tried to nap during the day but could not fall asleep.  He reported being very restless and anxious at night, and could not get good sleep.  He related that he sometimes had leg cramps, or Charlie horses, at night.  There were no reports of PLMs.  He was no longer on Provigil.  A review of treatment records showed a significant depression and anxiety requiring seven psychoactive medications, including three anti-depressants, an atypical anti-psychotic, a stimulant, Ambien for sleep, and Xanax.  Mental health care notes were significant for sever neuronegative symptoms, poor functional status, frequent missed appointments, difficulty obtaining/maintaining employment, marked anxiety, and poor sleep.  

The examiner reported that continuous medication was not required for control of the Veteran's sleep disorder.  He did not require the use of a breathing assistance device but did require the use of a CPAP device.  He had persistent daytime hypersomnolence due to sleep apnea.  

The examiner opined that the sleep apnea impacted the Veteran's ability to work.  This was because the Veteran reported daytime somnolence despite use of a CPAP device.  There was no objective evidence that confirmed that his CPAP use was not adequately reducing the frequency of respiratory event during sleep and that his sleep apnea was still causing poor quality sleep and, consequently, daytime somnolence.  It was again noted that there was high quality evidence from meta-analyses of randomized trials that positive airway pressure therapy reduced the frequency of respiratory events during sleep, decreased daytime sleepiness, and improved quality of life.  Favorable outcomes likely depended on adherence with positive airway pressure therapy.  The Veteran reported adherence with his CPAP usage.  

The Veteran reported persistent daytime hypersomnolence which was at least as likely as not secondary to his mental health condition and less likely as not due to his OSA.  This opinion was based on a review of the mental health record which consistently reported poor sleep due to significant ongoing depression and anxiety.  Additionally, there was no objective evidence or RLS or a PLM disorder.  Treatment records were silent for these conditions and for symptoms suggestive of these conditions.  It was noted that nighttime leg cramps were not consistent with RLS or PLM disorders.  RLS was sometimes confused with night leg cramps, but RLS was actually a separate condition from night time leg cramps.  

On VA respiratory examination (DBQ) in March 2016 the Veteran's VA and civilian medical records were reviewed.  He reported that he remained on four (4) inhalers for his asthma.  He reported that he was required to use his albuterol inhaler 5 to 6 times a week.  He estimated that he had taken about 6 to 8 courses of Prednisone taper, for 5 to 10 days, for asthma exacerbations in the past 12 months.  He reported that he always had Prednisone on hand and had been instructed by his private pulmonologist, Dr. L. on how to take it for his asthma exacerbations.  The spring and fall seasons were worse for him due to concomitant allergies.  He had not been hospitalized or intubated for his asthma.  

A review of his VA records showed that his last visit had been on March 17, 2016, when it was reported that his asthma was controlled, and that he remained on 4 different inhalers, including an inhaled steroid.  Also, he had made telephone calls reporting asthma in May and November 2014 and June and October 2015, and January 2016.  He had been advised to take Prednisone taper on three of those occasions.  He had been given refills of Prednisone in March, June, September, and November 2015 and again in January 2016.  

The examiner reported that the Veteran's respiratory condition required intermittent courses or bursts of systemic (oral or parenteral) corticosteroids, with there having been three (3) bursts in the past 12 months.  Also, he required the daily use of inhalational bronchodilatory therapy and daily inhalational anti-inflammatory medication.  He did not require the use of oral bronchodilators or anti-biotics or oxygen therapy.  

The examiner stated that the Veteran averaged three (3) asthma attacks with episodes of respiratory failure in the past 12 months.  He had made an emergency room visit to Pequot Health Center in October 2015 for an upper respiratory infection and asthma exacerbation which was treated as an outpatient with anti-biotics, Prednisone, and albuterol.  He required less than monthly physician visits for required care of exacerbations in the past 12 months.  

The examiner observed that pulmonary function testing had not been done, as yet, because the Veteran had cancelled his appointment and such testing had been rescheduled.  As to the impact on the ability to work, the Veteran had mild functional impairment when having an asthma attack.  Otherwise, there were no objective findings of an inability to perform mild physical work and sedentary work when not having an asthma exacerbation.  

The Veteran underwent VA pulmonary function testing in April 2016.  His pre-bronchodilatory use was an FVC of 81 % of predicted, FEV-1 was 78 % of predicted, FEV-1/FVC was 79 % of predicted.  His diffusion capacity of the lung for carbon monoxide by the single breath method was 96 % of predicted.  

On VA psychiatric examination in March 2017 an examiner reported that the Veteran's occupational and social impairment from his service-connected major depressive disorder was best summarized as Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Since his prior rating examination in May 2013, he had continued to participate in individual psychotherapy and had worked in several temporary positions but has been fired several times for absenteeism, and was currently a substitute teacher.  

The Veteran had a depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner stated that the Veteran's overall mental health functioning fell in the range of severe symptomatology.  

Submitted in June 2017 by the Veteran's attorney were records of the Gold Coast Pulmonary & Sleep Associates from 2000 to 2016.  Primarily, these reflect assessments and treatment for OSA, asthma, rhinitis, and GERD.  They also indicated that the Veteran had diabetes mellitus when on Prednisone.  Pulmonary function testing in August 2007 revealed pre-bronchodilatory results of a FVC of 
81 percent of predicted; and FEV1 of 80 percent of predicted; and a ratio of FEV1/FVC of 100 percent of predicted.  Diffusion capacity of the lung for carbon monoxide by the single breath method was 82 % of predicted.  The findings indicated small airway obstruction with evidence of restriction, and consistent with early chronic obstructive pulmonary disease (COPD), despite the Veteran's history of not using tobacco.  

Submitted in June 2017 by the Veteran's attorney were records of the Lawrence and Memorial Hospital which show that an echocardiogram in March 2004 was grossly within normal limits, and right and left ventricular systolic functions were normal.  Treadmill testing in March 2011, done because of dyspnea, was negative for ischemia.  An echocardiogram found no abnormalities of the right or left ventricles but indicated some trace to mild mitral and tricuspid regurgitation. 

Also submitted by the Veteran's attorney was a June 2017 Vocational Assessment by a Certified Vocational Evaluator reflects that while the Veteran's nonservice-connected disabilities were noted, they did not affect the evaluators conclusion even after a review of the Veteran's entire VA claim file.  He had last worked full-time when he was in the military as a quality assurance inspector for submarines.  He was forced to stop working in this capacity on a full time basis due to his asthma which consistently flared up in this industrial setting when exposed to dust and environmental contaminants.  He had not held substantial gainful employment since that time. After the service he was able to work part time for Target Stores for several years but experienced difficulties arriving to work on time and was frequently late to work and also experienced excessive absenteeism. His employer attempted to make accommodations for him but this was unsuccessful. Additionally his yearly income was $11,000 per year and did not meet the definition of substantial gainful employment in relation to wages.

The Veteran's past employment as a stock clerk was considered heavy in physical demand and semiskilled in nature.  The performance of this occupation did provide the worker with a minimal skill base to alternative employment but the physical demand requirements would be similar.  Additionally, the Veteran had obtained a bachelor's degree in political science as well as history which did provide transferable skills to alternative sedentary employment.  However, these degrees, generally, had no industrial/commercial value outside of education or academia; and as to this he had no teaching certificate or experience teaching.  

A Disability Benefit Questionnaire in April 2013, as to sleep apnea, noted that the Veteran stated that sleep apnea caused him to be late for work at the Target store where he worked at part-time for the last four years and caused to him receive negative work evaluations.  He related symptoms of a significant fatigue throughout the day which interfered with his concentration at work.  The examiner had stated that the Veteran's asthma and OSA less likely as not render him unable to secure and maintain substantially gainful employment.  That examiner had further stated that it was his opinion the Veteran's fatigue stemmed from his depression rather than OSA.  

A Disability Benefit Questionnaire in May 2013, for mental disorders, had documented a diagnosis of major depressive illness which resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  The Veteran reported having a moderately depressed mood, increased appetite, difficulty concentrating, poor motivation; guilt about not being able to support his family financially, and little socialization.  Additional symptoms documented by the examiner include depressed mood, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, flattened affect, disturbances of mood and motivation, difficulty establishing and maintaining affective work and social relationships.  

A VA respiratory examination in March 2016 had documented a diagnosis of OSA.  The examiner's review of records had indicated significant depression and anxiety requiring seven psychoactive medications.  Mental health care notes were significant for psychiatric symptoms, frequent missed appointments, difficulty obtaining and maintaining employment, marked anxiety, and poor sleep.  The examiner indicated that these symptoms had a negative impact on his ability to work.  That examiner, based on review of the mental health records which consistently reported poor sleep due to significant ongoing depression and anxiety, had felt that the Veteran's reported persistent day-time fatigue and sleepiness were at least as likely as not secondary to his mental health condition and less likely as not due to his OSA.  

The vocational expert stated that the medical record documented a long history of psychiatric symptoms associated with the Veteran's service-connected depressive disorder.  He was experiencing difficulty being around other people and trouble controlling his emotions and difficulty in various social interactions.  He was also required to use psychiatric medications in attempt to control these symptoms.  He was also experiencing chronic day-time fatigue and significant sleep interruption.  A review of the medical records demonstrated that the chronic day-time fatigue was more than likely a result of the service-connected depressive disorder rather than the sleep apnea condition.  

The symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Those with a depressive disorder often had difficulty interacting with individuals in a social or work setting.  They had difficulty maintaining appropriate relationships with supervisors, coworkers, and the general public.  And, if severe enough, could cause an inability to keep a job.  Although the Veteran did possess an advanced education which could provide him with skills that transferred to alternative sedentary occupations, it was the psychiatric symptoms that would prevent him from being able to maintain substantial gainful employment on a regular and consistent basis even at the sedentary level.  

Based on the vocational expert's training, experience and review of the relevant records, it was his opinion that with a high degree of certainty the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities without regard to any other conditions.  

Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. § 4.3. 

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (staged ratings during the appeal following an initial grant of service connection).   

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  See Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under 38 C.F.R. § 4.97, Diagnostic Code 6847, sleep apnea syndrome (Obstructive, Central, or Mixed), a noncompensable rating is assigned when asymptomatic but with documented sleep disorder breathing.  A 30 percent rating is assigned for persistent daytime hypersomnolence.  A 50 percent rating is assigned with the required use of breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent rating is assigned for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a tracheostomy is required.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6602 a 60 percent rating is warranted for bronchial asthma when there is an FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  

A 100 percent rating is warranted for bronchial asthma when there is an FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; there is more than one attack per week with episodes of respiratory failure, or; daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required.  38 C.F.R. § 4.97, DC 6602.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Bronchial Asthma With OSA Rated 60 Percent

It has been contended that separate ratings are warranted for bronchial asthma and OSA.  The Board disagrees.  Bronchial asthma is rated under Diagnostic Code 6602 and sleep apnea is rated under Diagnostic Code 6847.  However, both these diagnostic codes fall under 38 C.F.R. § 4.97, The Respiratory System.  In this regard, 38 C.F.R. § 4.96(a) specifically provides that in rating coexisting respiratory conditions that ratings under Diagnostic Codes 6600 through 6817 will not be combined with ratings under Diagnostic Codes 6822 through 6847.  Stated in simpler terms, the Schedule for Rating Disabilities preclude assigning separate ratings for bronchial asthma and for sleep apnea, for combination.  

With respect to the Veteran's OSA the Veteran does not show that he has had chronic respiratory failure with carbon dioxide retention.  Likewise, there is no evidence of cor pulmonale and a VA rating examination in 2013 specifically noted that there were no cardiovascular symptoms.  Although private clinical records submitted by the Veteran's attorney show that echocardiograms revealed some valvular regurgitation, they also showed no abnormalities of the right or left ventricles.  The rating criteria for a 100 percent rating encompass cor pulmonale.  In this regard, the Board observes that cor pulmonale is a combination of hypertrophy and dilatation of the right ventricle secondary to pulmonary hypertension, which is due to disease of the lung parenchyma or pulmonary vascular system.  62 Fed.Reg. 65207, 65210 (December 11, 997).  There is nothing in the record which indicates that any valvular regurgitation is symptomatic of any respiratory disorder which should be considered for rating purposes.  

Moreover, the Veteran has never had or required a tracheostomy.  Thus, he does not meet the schedular requirements for a 100 percent schedular rating, which is the only rating above 50 percent for sleep apnea.  

As to the bronchial asthma, the evidence does not demonstrate that the Veteran requires the daily use of systemic high dose corticosteroids, and the most recent examination in 2016 noted only intermittent use of bursts of corticosteroids, and having only three such bursts with respiratory failure in the last 12 months.  Similarly, he has not required any immunosuppressive medications.  Furthermore, pulmonary function testing has shown that that his FEV-1 and FEV-1/FVC are greater than 40 percent of predicted.  Thus, he does not meet the schedular requirements for a 100 percent schedular rating, which is the only rating above 
60 percent for bronchial asthma.  

Additionally, the Board has considered the prior comments in the February 2016 Board decision regarding consideration of symptoms of RLS as being part of the service-connected bronchial asthma with OSA.  However, the more recent evidence establishes that the Veteran does not have either RLS or PLM but only has night-time cramps, which are distinguishable from both RLS and PLM.  

Also, the evidence indicates that some, if not much, of the Veteran's sleep disturbance is due to his service-connected psychiatric disorder, a depressive disorder, which is separately evaluated and assigned a 70 percent disability rating.  

The Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 60 percent at any time during the appeal period.  Fenderson, supra.  In other words, the Veteran's service-connected pulmonary disorder has been no more than 60 percent disabling during the relevant time period, so the rating cannot be "staged" because the 30 percent rating is the greatest level of functional impairment during the appeal period.  

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  This requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria and if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  These criteria include several different measures of objective testing, i.e., pulmonary function testing, and also include various symptoms that result from respiratory impairment that are capable of objective clinical verification and also consider the type as well as the frequency of treatment.  Thus, the rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board is aware that the Veteran has multiple service-connected disabilities.  However, the proper evaluation of those disorders is not at issue.  In Yancy v. McDonald, 27 Vet. App. 484 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration, it was stated that the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  

Moreover, even assuming that the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), i.e., consideration of all service-connected disabilities for purposes of determining whether referral for extraschedular consideration is warranted, the Board notes that the purpose of an extraschedular rating is to fill in the gap between a schedular rating and the potential assignment of a TDIU rating.  However, here, in light of the favorable determination as to entitlement to a TDIU rating there is no such gap.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of an increased rating, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  

TDIU

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service- connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R.  §4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 

The Veteran is service-connected for depression, rated 70 percent disabling; asthma with OSA, rated 60 percent; gastroesophageal reflux disease (GERD) rated 10 percent; Kienbock's disease, rated 10 percent; and noncompensable disability ratings are assigned for rhinitis and for a left shoulder disorder.  There is a combined disability rating of 90 percent.  Thus, Veteran meets the percentage requirements of 38 C.F.R.  §4.16(a).  

The Board is cognizant of the Veteran's nonservice-connected disabilities, which includes diabetes.  However, it must also be noted that he has diabetes only at times when he takes Prednisone for his service-connected bronchial asthma with OSA.  

Moreover, the evidence shows that there is some interplay between the Veteran's service-connected asthma with OSA and his GERD.  Additionally, there is evidence that some environment allergens may potentially affect not only his service-connected rhinitis but also impact upon his service-connected bronchial asthma, and particularly so during times when his GERD flares-up.  Specifically, his outside pulmonologist had indicated in August 2006 that the Veteran's GERD was interacting with his asthma and OSA.  The examiner noted that in general GERD was recognized as an asthma trigger.  The Veteran also asserted that periods of apnea could worsen his GERD.  The examiner reported that there was a known association between uncontrolled GERD and asthma exacerbations;

The Board also acknowledges that the Veteran does now not have any significant impairment from his service-connected left shoulder disorder and rhinitis, as contemplated by the noncompensable ratings assigned for each.  However, the remainder of his service-connected disabilities is shown to be productive of significant occupational impairment.  In this regard, he has impairment from OSA with day-time hypersomnolence, and together with his asthma precludes employment outdoors as well as any work of a strenuous nature.  He does have an extensive education but as noted by a vocational expert the educational areas do not readily transfer to the job market.  Even more disabling is his service-connected psychiatric disorder, which is rated 70 percent disabling, which has a significant impact with respect to employment of a sedentary nature which would require interaction with others.  

After a careful and considered review of the medical, vocational and lay evidence, the record indicates that the Veteran was earlier employed in the somewhat physically demanding trade of a stock man.  He left that employment because of the combined effects of several of his service-connected disorders.  There have been opinions rendered with respect to specific and individual service-connected disorders that each, alone, would not preclude the Veteran from being gainfully employed.  

However, it is significant to note that the vocational expert rendered a thorough and well-reasoned opinion with respect to the Veteran's ability to obtain and retain gainful employment in light of the Veteran's multiple service-connected disorders.  This is the only opinion which has considered the cumulative impact of all of the Veteran's service-connected disabilities.  

That evaluator's opinion was rendered after reviewing of the evidence in the entire claims file.  Thus, the Board gives significant probative value to this recent opinion and concurs with it.  

Even as to sedentary employment, that examiner's opinion is persuasive.  In essence, that private vocational evaluator indicated that the service-connected bronchial asthma with OSA with day-time hypersomnolence would likely cause poor work performance and concentration, with a greater likelihood of making mistakes, which in the case of the operation of vehicles and safety sensitive equipment would likely heighten the potential for harm to self and others and could also give rise to problems with even sedentary work.  

Accordingly, because the regular percentage standards for a TDIU rating under 38 C.F.R. § 4.16(a) are satisfied and resolving any doubt in favor of the Veteran, the Board finds that there is persuasive evidence establishing that the Veteran is incapable of substantially gainful employment due to service-connected disabilities. In sum, the Board finds it reasonable to conclude that the evidence of record supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  


ORDER

A rating in excess of 60 percent for bronchial asthma with OSA is denied.  

A TDIU rating is granted, subject to the provisions governing the award of monetary benefits.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


